Exhibit 10(n)

 

EXECUTIVE SECURITY AGREEMENT

 

This Executive Security Agreement is made and entered into effective as of the
8th day of April, 2008 (“Effective Date”), by and between _____________________
(“Executive”), an individual, and Acxiom Corporation, a Delaware corporation
having its principal place of business at 1 Information Way, Little Rock,
Arkansas 72202, and its successors and assigns (“Company”).

 

WHEREAS, Executive is a senior leader or key executive of the Company and has
made and is expected to continue to make significant contributions to the short
and long term success of the Company;

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders;

 

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change of Control (as defined herein) exists,
and that possibility, together with the uncertainty and questions that it may
raise among management, may result in the departure or distraction of the
Company’s leadership to the detriment of the Company and its shareholders;

 

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of certain members of the Company's leadership to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change of Control of the Company;

 

WHEREAS, the Company desires to assure itself and its stockholders of both the
present and future continuity of its management and desires to establish certain
minimum severance benefits for its officers and other key executives, including
Executive, applicable in the event of a Change in Control; and

 

WHEREAS, the Company desires to provide additional inducement for Executive to
continue to remain in the employ of the Company.

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

1.        Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

 

(a)       “Cause.” Termination by the Company of Executive’s employment for
"Cause" means termination upon (i) Executive’s willful and continued failure to
satisfactorily perform his or her material duties with the Company (other than
any failure resulting from Executive’s incapacity due to physical or mental
illness), after a written demand for satisfactory performance is delivered to
Executive by the Executive’s leader

 

1

or the chief executive officer (“CEO”) (or if Executive is the CEO, then by the
Chairman of the Compensation Committee of the Board of Directors) that
specifically identifies the manner in which the Company believes that Executive
has not satisfactorily performed his or her material duties; or (ii) Executive’s
willfully engaging in misconduct that is materially injurious to the Company,
monetarily or otherwise. For purposes of this Section 1(a), no act, or failure
to act, on Executive’s part will be considered "willful" unless done, or omitted
to be done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Company.
Notwithstanding the above, Executive will not be deemed to have been terminated
for Cause unless and until Executive has been given a copy of a the notice of
termination specified herein, after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard
before: (x) the direct leader of Executive’s leader or (y) if Executive is an
elected officer of the Company, the Board of Directors of the



Company; and a finding that in the good faith opinion of the leader of
Executive’s leader or, in the case of an elected officer, a finding that in the
good faith opinion of two-thirds of the Board of Directors, Executive committed
the conduct set forth above in clauses (i) or (ii) of this Section 1(a) and
specifying the particulars of that finding in detail.

 

(b)       “Change of Control.” A “Change of Control” shall mean the occurrence
of any of the following events during the period in which this Agreement remains
in effect:

 

(i)        the acquisition by any person, entity or “group,” within the meaning
of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company, any of its subsidiaries or other
entities controlled by the Company, or any employee benefit plan maintained by
the Company or by any of its subsidiaries or other entities controlled by the
Company, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 50% or more of the total voting power represented by
the then outstanding Voting Securities, regardless of whether the transaction or
event by which the foregoing 50% level is exceeded is approved by the Incumbent
Board; or

 

(ii)       the Company files a report with the Securities and Exchange
Commission disclosing in response to a Current Report on Form 8-K or Schedule
14A (or successor form, report or schedule) that a change in control (as defined
by such forms, reports or schedules) has occurred; or

 

(iii)      individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided             (a) that any person becoming a member of the Board of
Directors of the Company subsequent to the date hereof whose election (or
nomination for election by the Company’s stockholders) was approved by a vote of
at least a majority of the members then comprising the Incumbent Board shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent

 

2

Board, or (b) that any member of the Board of Directors of the Company who is
nominated in any definitive proxy statement furnished to stockholders of the
Company in connection with the solicitation of proxies on behalf of the Board of
Directors of the Company shall be, for purposes of this Agreement, considered as
a member of the Incumbent Board; provided however, that any individual who has
been elected a member of the Company’s Board of Directors in opposition to a
solicitation of proxies by or on behalf of the members of the Incumbent Board,
or a committee thereof, shall not be deemed a member of the Incumbent Board; or

 

(iv)      the Company is merged, combined, consolidated or reorganized with or
into another corporation or other legal person (“Acquiring Person”), or the
Company sells or otherwise transfers all or substantially all of its assets to
an Acquiring Person, and, as a result of such merger, combination, consolidation
or reorganization or sale or transfer of assets, less than a majority of the
combined voting power of the then outstanding securities of the Acquiring Person
are held in the aggregate by holders of Voting Securities (as that term is
defined) immediately prior to such transaction; or

 

 

(v)

the Company is dissolved or liquidated.

 

(c)       “Disability.” “Disability” shall mean that at the time Executive’s
employment is terminated he or she shall have been unable to perform the duties
of his or her position for a period of at least six (6) consecutive months as
the result of total and permanent incapability due to physical or mental illness
or injury.

 

(d)       “Good Reason.” Termination for "Good Reason" means termination by
Executive of his or her employment within three years (if a Change of Control
occurs between April 8, 2008 and March 31,



2009) or two years (if a Change of Control occurs between April 1, 2009 and
March 31, 2010) following the initial existence of at least one of the following
conditions without the consent of the Executive:

 

(i)         A material diminution in the title, offices or authority or in the
nature of Executive’s responsibilities as they existed immediately prior to a
Change of Control, except in connection with the termination of Executive’s
employment for Cause or Disability or as a result of Executive’s death or by
Executive other than for Good Reason; or

 

(ii)       A material diminution by the Company in Executive’s base salary as in
effect immediately prior to the Change of Control unless such reduction is made
to all other similarly situated employees; or

 

(iii)      The Company's requiring Executive to be based more than forty-five
(45) miles from the location where he or she is based immediately prior to a
Change of Control, except for required travel on the Company's business to an
extent substantially consistent with Executive’s business travel obligations
prior to the Change in Control, or if Executive consents to that relocation, the
failure by

 

3

the Company to pay (or reimburse Executive for) all reasonable moving expenses
incurred by Executive or to indemnify Executive against any loss realized in the
sale of Executive’s principal residence in connection with that relocation; or

 

(iv)      The taking of any action by the Company with respect to any incentive
compensation plan(s) or agreements in which Executive is participating or in
effect, immediately prior to a Change of Control, which has the effect of a
material diminution in the total benefits provided to the Executive under all
such incentive compensation plans; provided however, that plan modifications or
terminations, changes in participation levels or payment changes applying
equally to all similarly situated employees, including Executive, do not satisfy
this section; or

 

(v)       The taking of any action by the Company with respect to any retirement
plan, life insurance plan, health and accident plan, disability plan, fringe
benefit, paid days off benefit or another benefit plan in which Executive is
participating immediately prior to a Change of Control which has the effect of a
material diminution in the total benefits provided to the Executive under all
such benefit plans; or

 

(vi)      The failure by the Company to obtain the assumption of the Company’s
obligations under this Agreement by any successor, as contemplated in Section 7.

 

Provided however, that Executive must provide written notice of the condition
giving rise to the right to terminate for Good Reason within 90 days of the
initial existence of such condition. The Company has thirty (30) days (the "Cure
Period") to cure the acts or omissions giving rise to such condition. In the
event that such a cure is effectuated by the end of the Cure Period, any
resignation by Executive shall no longer qualify as a Good Reason termination
under the terms of this Agreement.

 

(e)      “Voting Securities.” “Voting Securities” shall mean all outstanding
classes of voting capital stock of the Company entitled to vote generally in the
election of directors of the Company.

 

2.         Term. Subject to the provisions of Sections 3 and 4 hereof, this
Agreement shall continue until the earlier of: i) either party provides written
notice to the other of its intention to unilaterally terminate the Agreement as
specified in section 4(a); ii) Executive’s resignation without Good Reason; iii)
Executive’s other termination of employment unless termination of the Agreement
would be invalid under section 4(b); iv) Executive’s death; or (v) March 31,
2010; provided, however, that if prior to March 31, 2010 the Company has
commenced discussions with any third person(s) that ultimately results in a
Change of Control which occurs after March 31, 2010, the Agreement shall remain
in effect. At the time of the



occurrence of any of these events, this Agreement shall be deemed terminated
without further action required by either party.

 

4

 

 

3.

Payments following Change of Control and Termination of Employment.

 

(a) In the event a Change of Control of the Company occurs between April 8, 2008
and March 30, 2009, and if Executive’s employment with the Company is terminated
other than for Cause or Disability by the Company or the Acquiring Person or if
Executive resigns for Good Reason within three years after such Change of
Control, the Company shall, within ten calendar days of the date of any such
termination of employment (“Termination Date”), make a single, lump sum cash
severance payment to Executive equal to: (i) if the Termination Date occurs
within one year of the Change of Control, 2 times Executive’s annualized
includible compensation for the base period consisting of the most recent five
taxable years ending before the date on which the Change of Control occurs; (ii)
if the Termination Date occurs between one and two years of the Change of
Control, 1 times Executive’s annualized includible compensation for the base
period consisting of the most recent five taxable years ending before the date
on which the Change of Control occurs; or (iii) if the Termination Date occurs
between two and three years of the Change of Control, .5 times Executive’s
annualized includible compensation for the base period consisting of the most
recent five taxable years ending before the date on which the Change of Control
occurs.

 

(b) In the event a Change of Control of the Company occurs between March 31,
2009 and March 31, 2010, and if Executive’s employment with the Company is
terminated other than for Cause or Disability by the Company or the Acquiring
Person or if Executive resigns for Good Reason within two years after such
Change of Control, the Company shall, within ten calendar days of the date of
any such termination of employment (“Termination Date”), make a single, lump sum
cash severance payment to Executive equal to: (i) if the Termination Date occurs
within one year of the Change of Control, 1 times Executive’s annualized
includible compensation for the base period consisting of the most recent five
taxable years ending before the date on which the Change of Control occurs; or
(ii) if the Termination Date occurs between one and two years of the Change of
Control, .5 times Executive’s annualized includible compensation for the base
period consisting of the most recent five taxable years ending before the date
on which the Change of Control occurs.

 

(c) For purposes of this Section 3, the phrases “annualized includible
compensation” and “base period,” and any terms relating to such phrases shall
have the meanings set forth in Section 280G of the Internal Revenue Code of 1986
(the “Code”), as amended, or any subsequent provision, and the Treasury
regulations promulgated thereunder. In the event Executive has been employed
with the Company for less than five taxable years prior to a Change of Control,
the base period for calculating the payments called for in this Section 3 shall
be determined in accordance with Section 280G of the Code and the Treasury
regulations promulgated thereunder. Notwithstanding the foregoing, the Company
shall have no obligation to make any payment to Executive under this Agreement
if Executive’s employment is terminated for Cause, due to Executive’s death or
Disability, or as a result of Executive’s retirement or resignation other than
for Good Reason.

 

5

 

 

4.

Termination of Agreement.

 

(a) This Agreement and/or the employment of Executive hereunder may be
unilaterally terminated by the Company, without incurring any obligation under
Section 3 above, at any time for any reason whatsoever prior to the occurrence
or pendency of a Change of Control.

 

(b) Notwithstanding paragraph 4(a) of this Agreement, any termination of this
Agreement or the employment of Executive by the Company following the
commencement of discussions with a third person that ultimately results in a
Change of Control shall be deemed to be a termination of this Agreement



or Executive’s employment after a Change of Control for purposes of this
Agreement, and any attempt by the Company to terminate this Agreement shall be
rendered null and void. Any termination by Executive for Good Reason following
commencement of discussions with the third party that ultimately results in a
Change of Control with that third party shall be deemed a termination of
Executive’s employment after a Change of Control, provided that, the events
qualifying the termination as one for Good Reason were as a result of such
discussions with a third party regarding a possible Change of Control and the
leader making the decision and/or approving the occurrence of such events was
aware of such discussions with a third party.

 

5.         Additional Payments by the Company. In the event that all or any
portion of any payment or benefit paid to Executive under the terms of Section 3
or otherwise paid or payable or distributed to Executive in connection with, or
arising out of, his or her employment with the Company or a Change of Control or
effective control of the Company (collectively the “Payments”) would be subject
to the excise tax imposed by Section 4999 of the Code, or any successor
provision, by reason of being considered an “excess parachute payment” as
defined in Section 280G of the Code, or any successor provision, or to any
similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive from the Company an additional payment or payments
(collectively, the “Gross-Up Payment”), such that the net amount retained by
Executive, after deduction and/or payment of any Excise Tax on the Payments and
the Gross-Up Payment and any federal, state and local income tax on the Gross-Up
Payment, including penalties and interest, shall be equal to the Payments. All
Gross Up Payments must be paid by the Company within two and a half (2 ½) months
after the close of the Executive’s taxable year which includes the Termination
Date (“Due Date”). Notwithstanding the foregoing sentence to the contrary, if it
becomes administratively impracticable to make all the Gross Up Payments by the
Due Date and as of the Termination Date such impracticability was unforeseeable,
then all of such Gross-Up Payments shall be made as soon as administratively
practicable after the Due Date. For purposes of determining whether it is
administratively impracticable to make all the Gross Up Payments by the Due
Date, an action or failure to act of the Executive or a person under the
Executive’s control, such as a failure to timely provide necessary information
or documentation, is

 

6

not an unforeseeable event. Actions or failures to act by the Executive or a
person under the Executive’s control that result in the inability of the Company
to make payment by the Due Date will result in a forfeiture of the Gross Up
Payment specified by this section. The intent of the parties is that Executive
shall receive no more or no less than what Executive would have received had the
Payments not been subject to the Excise Tax.

 

All determinations required to be made under this Section 5, including whether
an Excise Tax is payable by Executive and the amount of such Excise Tax, and
whether a Gross-Up Payment is required to be paid by the Company to Executive
and the amount of such Gross-Up Payment, if any, shall be made by the accounting
firm that is the Company’s independent auditor as of the date immediately prior
to the Change of Control, or such other nationally recognized accounting firm
mutually agreeable to the Company and Executive (the “Accounting Firm”). The
Accounting Firm shall submit its determination and detailed supporting
calculations to both the Company and Executive within thirty (30) calendar days
after the Termination Date of Executive’s service with the Company. If the
Accounting Firm determines that any Excise Tax is payable by Executive, the
Company shall pay the required Gross-Up Payment to Executive within five (5)
business days after receipt of such determination and calculations with respect
to any Payment to Executive. If the Accounting Firm determines that no Excise
Tax is payable by Executive, it shall, at the same time as it makes such
determination, furnish the Company and Executive an opinion that Executive has
substantial authority not to report any Excise Tax on his or her federal, state
or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
laws at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should in fact have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that Executive
thereafter is ever required to make a payment of any Excise Tax, Executive shall
direct the



Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible. Any such Underpayment shall be
promptly paid by the Company to, or for the benefit of, Executive within five
(5) business days after receipt of such determination and calculations. The
Company shall be solely responsible for paying any fees charged by the
Accounting Firm for its services in connection herewith.

 

6.         Costs of Enforcement. If the Company breaches this Agreement, or if
within three (3) years following a Change of Control that occurs between April
8, 2008 and March 30, 2009, or if within two (2) years of a Change of Control
that occurs between March 31, 2009 and March 31, 2010 (a) Executive’s employment
is terminated by the Company other than for Cause or Disability, or (b)
Executive terminates his or her employment for Good Reason, the Company will
reimburse Executive for all legal fees and expenses reasonably incurred by him
or her by the last day of Executive’s second taxable year following the taxable
year which includes his or her Termination Date as a result of that termination
(including all those fees and expenses, if any, incurred in contesting or
disputing the termination or in seeking to obtain or enforce any right or

 

7

benefit provided by this Agreement). All reimbursements made hereunder must be
made on or before the last day of the Executive’s third taxable year following
the taxable year which includes his or her Termination Date as a result of that
termination. Failure of Executive to submit such expenses for reimbursement at
least sixty (60) days prior to the last day of the applicable taxable year will
result in forfeiture of the expense.

 

 

7.

Successor Liability and Non-Assignment.

 

(a)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain that agreement prior to the effectiveness of
any succession will be a breach of this Agreement and will entitle Executive to
compensation from the Company in the same amount and on the same terms as he or
she would be entitled under this Agreement if he or she terminated employment
for Good Reason within three (3) years following a Change of Control, except
that for purposes of implementing the foregoing, the date on which that
succession becomes effective will be deemed the Termination Date. This Agreement
will be binding upon and inure to the benefit of the Company and any successor
acquiring, directly or indirectly, all or substantially all of the business
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise, but this Agreement will not otherwise be assignable, transferable
or delegable by the Company.

 

(b)       This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

(c)       This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided
herein. Without limiting the generality or effect of the foregoing, Executive’s
right to receive payments hereunder will not be assignable, transferable or
delegable, whether by pledge, creation of a security interest, or otherwise,
other than by a transfer by Executive’s will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 7(c), the Company shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated.

 

8.         Employment At Will. Notwithstanding anything to the contrary
contained herein, Executive’s employment with the Company is not for any
specified term and may be terminated by Executive or by the Company at any time,
for any reason, with or without cause, without liability except with respect to
the payments provided hereunder or as required by law or any other contract or
benefit plan.



 

9.         Compliance with Section 409A of the Code. This Agreement is intended
to meet the short-term deferral exception to Section 409A of the Code, as
amended, or

 

8

any subsequent provision, and shall be interpreted consistent with the
requirements of such exception as provided in the Code, the Treasury regulations
promulgated thereunder and any other interpretative guidance issued thereunder.

 

10.       Offset Against Other Payments. Any payment due to Executive under the
terms of this Agreement shall be decreased by the amount due and/or paid to
Executive as severance, separation or similar type payments made in connection
with his or her termination of employment from Company.

 

11.       Modification or Waiver. No amendment, modification or waiver of this
Agreement shall be binding or effective for any purpose unless it is made in
writing and signed by the party against whom enforcement of such amendment,
modification or waiver is sought. No course of dealing between the parties to
this Agreement shall be deemed to affect or to modify, amend or discharge any
provision or term of this Agreement. No delay on the part of the Company or
Executive in the exercise of any of their respective rights or remedies shall
operate as a waiver thereof, and no single or partial exercise by the Company or
Executive of any such right or remedy shall preclude other or further exercise
thereof. A waiver of right or remedy on any one occasion shall not be construed
as a bar to or waiver of any such right or remedy on any other occasion.

 

12.       Severability. Whenever possible each provision and term of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.

 

13.       Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to this transaction, may be modified only by a
written agreement signed by both parties, and supersedes any prior agreements
and representations pertaining to the subject matter hereof. This Agreement is
not intended, however, to supercede or modify any other existing written
employment agreement between Executive and the Company.

 

14.       Governing Law. Except as may otherwise be specifically provided in any
related agreements referenced herein or explicitly required by law, this
Agreement shall be governed by the laws of the State of Delaware.

 

15.       Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument.

 

16.       Captions. The caption headings are used in this Agreement only as a
matter of convenience and for reference, and the parties hereto agree that the
caption headings do not define, limit, or describe the scope of this Agreement
nor determine the intent of any provision.

 

9

 

17.       Notices. Any notice given with respect to this Agreement shall be in
writing and shall be given by personal delivery, by electronic transmission
(facsimile or email) or by deposit in the United States Mail or FedEx, addressed
to the respective addresses of the parties as set forth herein or at such other
addresses as may be provided by any party to the other in writing in the manner
herein stated, and, if to the Company, addressed to the attention of the
Company’s Secretary. All notices shall be effective only upon receipt by the
addressee.

 



18.       Good Faith. In all matters in connection herewith, the parties agree
that each shall act in good faith in providing information to or dealing with
another party hereunder, and in complying with the requirements of this
Agreement and otherwise consummating the transactions herein contemplated.

 

19.       Employment by a Related Entity. Either the Company or a subsidiary or
other entity ultimately controlled by the Company may be Executive’s legal
employer. For purposes of this Agreement, any reference to Executive’s
termination of employment with the Company means termination of employment with
the Company and all subsidiaries or other entities ultimately controlled by the
Company, and does not include a transfer of employment between any of them. The
actions referred to under the definition of "Good Reason" in Section 1(d)
include the actions of the Company or Executive’s employing entity, as
applicable. The obligations created under this Agreement are obligations of the
Company. A change in control of a subsidiary or other entity which employs
Executive will not constitute a Change in Control for purposes of this Agreement
unless there is also a contemporaneous Change in Control of the Company.

 

 

 

 

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

10

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement effective as of the date first above written.

 

 

ACXIOM CORPORATION

 

                                          
                                          
                                                             

 

Jerry C. Jones, Business Development/Legal Leader

 

 

 

 

Catherine L. Hughes, Secretary

 

 

 

EXECUTIVE

 

 

(signature)

 

Name:

 

 

Address:

 

                                          
                                          
                                                             

 

(please print address)

 

 

11

 

 

 

 